                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 19-35-BLG-SPW-TJC-2

                   Plaintiff,
                                               ORDER
vs.

LELA FABIOLA VANKRIEKEN,

                   Defendant.

      Defendant has filed a Motion to Vacate the Detention Hearing. (Doc. 82.)

      Accordingly, IT IS ORDERED that the Detention Hearing currently set for

August 28, 2019, at 9:00 a.m. is VACATED.

      DATED this 26th day of August, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
